UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 OMB APPROVAL OMB Number:3235-0145 Expires:February 28, 2009 Estimated average burden hours per response10.4 SCHEDULE 13G Under the Securities Exchange Act of 1934 Santa Fe Gold Corporation (Name of Issuer) Common Stock (Title of Class of Securities) 054774 10 4 (CUSIP Number) December 21, 2007 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) ý Rule 13d-1(c) ¨ Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 054 13G Page 2 of 7 Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) SULANE HOLDINGS LIMITED 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS)(a) o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION BRITISH VIRGIN ISLANDS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 525,000* 6 SHARED VOTING POWER NONE* 7 SOLE DISPOSITIVE POWER 525,000* 8 SHARED DISPOSITIVE POWER NONE* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 525,000* 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) x* 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.7% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO– CORPORATION *See Item 4 (a) below Item 1. (a)Name of Issuer Santa Fe Gold Corporation Item 1. (b)Address of Issuer’s Principal Executive Offices 1128 Pennsylvania NE, Suite 200 Albuquerque, NM 87110 United States of America Item 2. (a)Name of Person Filing Sulane Holdings Limited Item 2. (b)Address of Principal Business Office or, if None, Residence P.O. Box 414 CH-1630 Bulle, Switzerland Item 2. (c)Citizenship British Virgin Islands Item 2. (d)Title of Class of Securities Common Stock Item 2. (e)CUSIP Number 054774 10 4 Item 3. Not applicable. Item 4.Ownership The securities reported herein are beneficially owned by Sulane Holdings Limited (“Sulane”).Such securities may also be deemed to be beneficially owned by Christian Mustad (“Mr. Mustad”) for purposes of Rule 13d-3 under the Act, although Mr. Mustad has advised that he disclaims such ownership. The filing of this Schedule13G on behalf of Sulane should not be construed as an admission that Sulane and Mr. Mustad are, and each disclaims that it is, the beneficial owner, as defined in Rule 13d-3, of any securities owned by the other. Sulane and Mr. Mustad believe that they are not a “group” within the meaning of Rule 13d-5 under the Act and that they are not otherwise required to attribute to each other the beneficial ownership of the securities held by any of them. (a)Amountbeneficially owned: 525,000 Shares of Common Stock. (b)Percent of class: See Row 11 of each of the attached cover pages. (c)Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: See Row 5 of each of the attached cover pages. (ii)Shared power to vote or to direct the vote: See Row 6 of each of the attached cover pages. (iii)Sole power to dispose or to direct the disposition: See Row 7 of each of the attached cover pages. (iv) Shared power to dispose or to direct the disposition: See Row 8 of each of the attached cover pages. Item 5.Ownership of Five Percent or Less of a Class Not applicable. Item 6.Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company Not applicable. Item 8.Identification and Classification of Members of the Group See Exhibit A. Item 9.Notice of Dissolution of Group Not applicable. Item 10.Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:January 2, 2008 SULANE HOLDINGS LIMITED By: /s/ Dr. Werner Keicher Name: Dr. Werner Keicher Title: Director EXHIBIT A Identity of each member of the group* Sulane Holdings Limited- Corporation incorporated in the British Virgin Islands Christian Mustad- Norwegian businessman *The filing person disclaims membership in a group.
